PER CURIAM.
Petitioner, Rodriguez-Betancourt & Elso, P.A., has filed this petition seeking a writ of certiorari to quash a trial court order dated September 7, 2000, granting a motion to inspect a computer belonging to petitioner, which is a non-party to the litigation. In his response, Armando C. Santana, respondent, asserts that this petition may be rendered moot as petitioner is being served with a subpoena duces tecum, the proper mechanism for obtaining discovery from non-parties. See Fla. R. Civ. P. 1.351. We interpret this an admission that the petition is well-taken and grant the petition, quashing the order of the trial court.